Exhibit 10.2

 

[g200611kni001.jpg]

 

THE J. JILL GROUP, INC.

Trust Agreement

 

 

Restated as of January 1, 2005

 

--------------------------------------------------------------------------------


 

TRUST AGREEMENT

 

Table of Contents

 

Article

 

Page

 

 

 

ARTICLE 1 Name, Intentions, Irrevocability, Deposit and Definitions

1

 

 

1.1

Name

1

1.2

Intentions

1

1.3

Irrevocability; Creditor Claims

1

1.4

Initial Deposit

2

1.5

Definitions

2

1.6

Grantor Trust

2

 

 

 

ARTICLE 2 General Administration

2

 

 

2.1

Committee Directions and Administration

2

2.2

Contributions

3

2.3

Trust Fund

3

2.4

Distribution of Excess Trust Fund to Company

3

 

 

 

ARTICLE 3 Powers and Duties of Trustee

3

 

 

3.1

Investment Directions

3

3.2

Management of Investments

3

3.3

Securities

6

3.4

Substitution

6

3.5

Distributions

6

3.6

Trustee Responsibility Regarding Payments on Insolvency

7

3.7

Costs of Administration

9

3.8

Trustee Compensation and Expenses

9

3.9

Professional Advice

9

3.10

Payment on Court Order

9

3.11

Protective Provisions

9

3.12

Indemnifications

10

 

 

 

ARTICLE 4 Insurance Contracts

10

 

 

4.1

Types of Contracts

10

4.2

Ownership

10

4.3

Restrictions on Trustee’s Rights

10

4.4

Trustee’s Duties

11

 

 

 

ARTICLE 5 Trustee’s Accounts

11

 

 

5.1

Records

11

5.2

Annual Accounting; Final Accounting

11

 

i

--------------------------------------------------------------------------------


 

5.3

Valuation

12

5.4

Delegation of Duties

12

 

 

 

ARTICLE 6 Resignation or Removal of Trustee

12

 

 

6.1

Resignation; Removal

12

6.2

Successor Trustee

12

6.3

Settlement of Accounts

13

 

 

 

ARTICLE 7 Controversies, Legal Actions and Counsel

13

 

 

7.1

Controversy

13

7.2

Joinder of Parties

13

7.3

Employment of Counsel

13

 

 

 

ARTICLE 8 Insurers

13

 

 

8.1

Insurer Not a Party

13

8.2

Authority of Trustee

13

8.3

Contract Ownership

14

8.4

Limitation of Liability

14

8.5

Change of Trustee

14

 

 

 

ARTICLE 9 Amendment and Termination

14

 

 

9.1

Amendment

14

9.2

Final Termination

15

 

 

 

ARTICLE 10 Miscellaneous

15

 

 

10.1

Taxes

15

10.2

Third Persons

16

10.3

Nonassignability; Nonalienation

16

10.4

The Plan

16

10.5

Applicable Law

16

10.6

Notices and Directions

16

10.7

Successors and Assigns

16

10.8

Gender and Number

16

10.9

Headings

16

10.10

Counterparts

16

10.11

Beneficial Interest

17

10.12

The Trust and Plan

17

10.13

Effective Date

17

 

ii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT
FOR
THE J. JILL GROUP, INC.
DEFERRED COMPENSATION PLAN

 

THIS TRUST AGREEMENT (“Trust Agreement”) between The J. Jill Group, Inc. (the
“Company”) and Eastern Bank (the “Trustee”), which was originally effective as
of January 1, 2002, is hereby restated as of January 1, 2005 in order to
evidence the trust (the “Trust”) to be established, pursuant to (i) The J. Jill
Group, Inc. Deferred Compensation Plan adopted on January 1, 2002 and restated
as of September 17, 2004 and (ii) The J. Jill Group, Inc. 2005 Deferred
Compensation Plan (hereinafter singly and collective referred to as the “Plan”),
for the benefit of  a select group of management or highly compensated employees
who contribute materially to the continued growth, development and business
success of the Company.

 


ARTICLE 1
NAME, INTENTIONS, IRREVOCABILITY,
DEPOSIT AND DEFINITIONS


 

1.1                                 Name.  The name of the Trust created by this
Agreement (the “Trust”) shall be:

 

TRUST AGREEMENT FOR
THE J. JILL GROUP, INC. DEFERRED COMPENSATION PLAN

 

1.2                                 Intentions.   The Company  wishes to
establish the Trust  and  to contribute  to the  Trust assets that shall be held
therein, subject to the claims of the Company’s creditors in the event of its
Insolvency (as defined below) until paid to Participants and their Beneficiaries
in such manner and at such times as specified in the Plan.  It is the intention
of the parties that this Trust shall constitute an unfunded arrangement and
shall not affect the status of the Plan as an unfunded plan maintained for the
purpose of providing supplemental compensation for a select group of management
or highly compensated employees for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  In addition, it
is the intention of the Company to make contributions to the Trust to provide
itself with a source of funds to assist them in the meeting of its liabilities
under the Plan.

 

1.3                                 Irrevocability; Creditor Claims.  The Trust
hereby established shall be irrevocable.  Except as otherwise provided in
Sections 2.4 and 9.2, the principal of the Trust, and any earnings thereon,
shall be held separate and apart from other funds of the Company and shall be
used exclusively for the uses and purposes of the Participants and the general
creditors of the Company as herein set forth.  The Participants and their
Beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust.  Any rights created under the Plan and
this Trust Agreement shall be mere unsecured contractual rights of the
Participants and their Beneficiaries against the Company.  Any assets held by
the Trust will be subject to the claims of the Company’s general creditors under
federal and state law in the event of Insolvency.

 

1

--------------------------------------------------------------------------------


 

1.4                                 Initial Deposit.  The Company hereby
deposits with the Trustee in trust one hundred dollars ($100), which shall
become the principal of the Trust to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement.

 

1.5                                 Definitions.  Unless otherwise indicated
herein, capitalized terms shall have the meanings set forth in the Plan.

 

1.6                                 Grantor Trust.  The Trust is intended to be
a “grantor trust,” of which the Company is the grantor, within the meaning of
subpart E, part I, subchapter J, chapter 1, subtitle A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the Trust shall be construed
accordingly.

 


ARTICLE 2
GENERAL ADMINISTRATION


 

2.1                                 Committee Directions and Administration. 
The Plan Committee (the “Committee”) established pursuant to Article 12 of the
Plan shall direct the Trustee as to the administration of the Trust in
accordance with the following provisions:

 


(A)                                  THE COMMITTEE SHALL BE IDENTIFIED TO THE
TRUSTEE BY A COPY OF THE RESOLUTION OF THE BOARD APPOINTING THE COMMITTEE.  IN
THE ABSENCE THEREOF, THE BOARD SHALL BE THE COMMITTEE.  PERSONS AUTHORIZED TO
GIVE DIRECTIONS TO THE TRUSTEE ON BEHALF OF THE COMMITTEE SHALL BE IDENTIFIED TO
THE TRUSTEE BY WRITTEN NOTICE FROM THE COMMITTEE, AND SUCH NOTICE SHALL CONTAIN
SPECIMENS OF THE AUTHORIZED SIGNATURES.  THE TRUSTEE SHALL BE ENTITLED TO RELY
ON SUCH WRITTEN NOTICE AS EVIDENCE OF THE IDENTITY AND AUTHORITY OF THE PERSONS
APPOINTED UNTIL A WRITTEN CANCELLATION OF THE APPOINTMENT, OR THE WRITTEN
APPOINTMENT OF A SUCCESSOR, IS RECEIVED BY THE TRUSTEE.


 


(B)                                 DIRECTIONS BY THE COMMITTEE, OR ITS
DELEGATE, TO THE TRUSTEE SHALL BE IN WRITING AND SIGNED BY THE COMMITTEE OR
PERSONS AUTHORIZED BY THE COMMITTEE, OR MAY BE MADE BY SUCH OTHER METHOD AS IS
ACCEPTABLE TO THE TRUSTEE.


 


(C)                                  THE TRUSTEE MAY CONCLUSIVELY RELY UPON
DIRECTIONS FROM THE COMMITTEE IN TAKING ANY ACTION WITH RESPECT TO THIS TRUST
AGREEMENT, INCLUDING THE MAKING OF PAYMENTS FROM THE ASSETS HELD BY THE TRUSTEE
PURSUANT TO THE TERMS OF THIS TRUST AGREEMENT (THE “TRUST FUND”) TO PARTICIPANTS
OR THEIR BENEFICIARIES AND THE INVESTMENT OF THE TRUST FUND PURSUANT TO THIS
TRUST AGREEMENT.  THE TRUSTEE SHALL HAVE NO LIABILITY FOR ACTIONS TAKEN, OR FOR
FAILURE TO ACT, ON THE DIRECTION OF THE COMMITTEE.  THE TRUSTEE SHALL HAVE NO
LIABILITY FOR FAILURE TO ACT IN THE ABSENCE OF PROPER WRITTEN DIRECTIONS.


 


(D)                                 THE TRUSTEE MAY REQUEST INSTRUCTIONS FROM
THE COMMITTEE AND SHALL HAVE NO DUTY TO ACT OR LIABILITY FOR FAILURE TO ACT IF
SUCH INSTRUCTIONS ARE NOT FORTHCOMING FROM THE COMMITTEE.  IF REQUESTED
INSTRUCTIONS ARE NOT RECEIVED WITHIN A REASONABLE TIME, THE TRUSTEE MAY, BUT IS
UNDER NO DUTY TO, ACT ON ITS OWN DISCRETION TO CARRY OUT THE PROVISIONS OF THIS
TRUST AGREEMENT IN ACCORDANCE WITH THIS TRUST AGREEMENT AND THE PLAN.


 

2

--------------------------------------------------------------------------------


 

2.2                                 Contributions.  Except as provided in the
Plan, the Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property in trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement.  Neither the Trustee nor any
Participant or Beneficiary shall have any right to compel such additional
deposits.  The Trustee shall have no duty to collect or enforce payment to it of
any contributions or to require that any contributions be made, and shall have
no duty to compute any amount to be paid to it nor to determine whether amounts
paid comply with the terms of the Plan.

 

2.3                                 Trust Fund.  The contributions received by
the Trustee from the Company shall be held and administered pursuant to the
terms of this Trust Agreement as a single fund without distinction between
income and principal and without liability for the payment of interest thereon
except as expressly provided in this Trust Agreement.  During the term of this
Trust, all income received by the Trust, net of expenses and taxes, shall be
accumulated and reinvested.

 

2.4                                 Distribution of Excess Trust Fund to
Company.  In the event that the Committee determines that the Trust Fund exceeds
one hundred twenty-five percent (125%) of the anticipated benefit obligations
and administrative expenses that are to be paid under the Plan, the Trustee, at
the direction of the Committee, shall distribute to the Company such excess
portion of the Trust Fund.

 


ARTICLE 3
POWERS AND DUTIES OF TRUSTEE


 

3.1                                 Investment Directions.  Except as provided
in this Section, the Committee shall provide the Trustee with all investment
instructions.  The Trustee shall neither affect nor change investments of the
Trust Fund, except as directed in writing by the Committee, and shall have no
right, duty or responsibility to recommend investments or investment changes;
provided, that the Trustee may (i) deposit cash on hand from time to time in any
bank savings account, certificate of deposit, or other instrument creating a
deposit liability for a bank, including the Trustee’s own banking department, if
the Trustee is a bank, without such prior direction, or (ii) invest in mutual
funds, government securities, bonds with specific ratings, or stock of “S&P 500”
companies, all within broad investment guidelines established by the Committee
from time to time.

 

3.2                                 Management of Investments.  Subject to
Section 3.1 above, the Trustee shall have, without exclusion, all powers
conferred on the Trustee by applicable law, unless expressly provided otherwise
herein, and all rights associated with assets of the Trust shall be exercised by
the Trustee or the person designated by the Trustee, and shall in no event be
exercisable by or rest with Participants or their Beneficiaries.  Subject to
Section 3.1 above, the Trustee shall have full power and authority to invest and
reinvest the Trust Fund in any investment permitted by law, exercising the
judgment and care that persons of prudence, discretion and intelligence would
exercise under the circumstances then prevailing, considering the probable
income and safety of their capital, including, without limiting the generality
of the foregoing, the power:

 

3

--------------------------------------------------------------------------------


 


(A)                                  TO INVEST AND REINVEST THE TRUST FUND,
TOGETHER WITH THE INCOME THEREFROM, IN COMMON STOCK, PREFERRED STOCK,
CONVERTIBLE PREFERRED STOCK, MUTUAL FUNDS, BONDS, DEBENTURES, CONVERTIBLE
DEBENTURES AND BONDS, MORTGAGES, NOTES, TIME CERTIFICATES OF DEPOSIT, COMMERCIAL
PAPER AND OTHER EVIDENCES OF INDEBTEDNESS (INCLUDING THOSE ISSUED BY THE TRUSTEE
OR ANY OF ITS AFFILIATES), OTHER SECURITIES, POLICIES OF LIFE INSURANCE, ANNUITY
CONTRACTS, OPTIONS TO BUY OR SELL SECURITIES OR OTHER ASSETS, AND OTHER PROPERTY
OF ANY KIND (PERSONAL, REAL, OR MIXED, AND TANGIBLE OR INTANGIBLE); PROVIDED,
HOWEVER, THAT IN NO EVENT MAY THE TRUSTEE INVEST IN SECURITIES (INCLUDING STOCK
OR RIGHTS TO ACQUIRE STOCK) OR OBLIGATIONS ISSUED BY THE COMPANY, OTHER THAN A
DE MINIMIS AMOUNT HELD IN COMMON INVESTMENT VEHICLES IN WHICH THE TRUSTEE
INVESTS;


 


(B)                                 TO DEPOSIT OR INVEST ALL OR ANY PART OF THE
ASSETS OF THE TRUST FUND IN SAVINGS ACCOUNTS OR CERTIFICATES OF DEPOSIT OR OTHER
DEPOSITS WHICH BEAR A REASONABLE INTEREST RATE IN A BANK, INCLUDING THE
COMMERCIAL DEPARTMENT OF THE TRUSTEE, IF SUCH BANK IS SUPERVISED BY THE UNITED
STATES OR ANY STATE;


 


(C)                                  TO HOLD, MANAGE, IMPROVE, REPAIR AND
CONTROL ALL PROPERTY, REAL OR PERSONAL, FORMING PART OF THE TRUST FUND AND TO
SELL, CONVEY, TRANSFER, EXCHANGE, PARTITION, LEASE FOR ANY TERM, EVEN EXTENDING
BEYOND THE DURATION OF THIS TRUST, AND OTHERWISE DISPOSE OF THE SAME FROM TIME
TO TIME IN SUCH MANNER, FOR SUCH CONSIDERATION, AND UPON SUCH TERMS AND
CONDITIONS AS THE TRUSTEE SHALL DETERMINE;


 


(D)                                 TO HAVE, RESPECTING SECURITIES, ALL THE
RIGHTS, POWERS AND PRIVILEGES OF AN OWNER, INCLUDING THE POWER TO GIVE PROXIES,
PAY ASSESSMENTS AND OTHER SUMS DEEMED BY THE TRUSTEE TO BE NECESSARY FOR THE
PROTECTION OF THE TRUST FUND, TO VOTE ANY CORPORATE STOCK EITHER IN PERSON OR BY
PROXY, WITH OR WITHOUT POWER OF SUBSTITUTION, FOR ANY PURPOSE; TO PARTICIPATE IN
VOTING TRUSTS, POOLING AGREEMENTS, FORECLOSURES, REORGANIZATIONS,
CONSOLIDATIONS, MERGERS AND LIQUIDATIONS, AND IN CONNECTION THEREWITH TO DEPOSIT
SECURITIES WITH AND TRANSFER TITLE TO ANY PROTECTIVE OR OTHER COMMITTEE UNDER
SUCH TERMS AS THE TRUSTEE MAY DEEM ADVISABLE; TO EXERCISE OR SELL STOCK
SUBSCRIPTIONS OR CONVERSION RIGHTS; AND, REGARDLESS OF ANY LIMITATION ELSEWHERE
IN THIS INSTRUMENT RELATIVE TO INVESTMENT BY THE TRUSTEE, TO ACCEPT AND RETAIN
AS AN INVESTMENT ANY SECURITIES OR OTHER PROPERTY RECEIVED THROUGH THE EXERCISE
OF ANY OF THE FOREGOING POWERS;


 


(E)                                  TO HOLD IN CASH, WITHOUT LIABILITY FOR
INTEREST, SUCH PORTION OF THE TRUST FUND WHICH, IN ITS DISCRETION, SHALL BE
REASONABLE UNDER THE CIRCUMSTANCES, PENDING INVESTMENTS, OR PAYMENT OF EXPENSES,
OR THE DISTRIBUTION OF BENEFITS;

 

4

--------------------------------------------------------------------------------


 


(F)                                    TO TAKE SUCH ACTIONS AS MAY BE NECESSARY
OR DESIRABLE TO PROTECT THE TRUST FUND FROM LOSS DUE TO THE DEFAULT ON MORTGAGES
HELD IN THE TRUST INCLUDING THE APPOINTMENT OF AGENTS OR TRUSTEES IN SUCH OTHER
JURISDICTIONS AS MAY SEEM DESIRABLE, TO TRANSFER PROPERTY TO SUCH AGENTS OR
TRUSTEES, TO GRANT SUCH POWERS AS ARE NECESSARY OR DESIRABLE TO PROTECT THE
TRUST OR ITS ASSETS, TO DIRECT SUCH AGENTS OR TRUSTEES, OR TO DELEGATE SUCH
POWER TO DIRECT, AND TO REMOVE SUCH AGENTS OR TRUSTEES;


 


(G)                                 TO EMPLOY SUCH AGENTS INCLUDING CUSTODIANS
AND COUNSEL AS MAY BE REASONABLY NECESSARY AND TO PAY THEM REASONABLE
COMPENSATION; TO SETTLE, COMPROMISE OR ABANDON ALL CLAIMS AND DEMANDS IN FAVOR
OF OR AGAINST THE TRUST ASSETS;


 


(H)                                 TO CAUSE TITLE TO PROPERTY OF THE TRUST TO
BE ISSUED, HELD OR REGISTERED IN THE INDIVIDUAL NAME OF THE TRUSTEE, OR IN THE
NAME OF ITS NOMINEE(S) OR AGENTS, OR IN SUCH FORM THAT TITLE WILL PASS BY
DELIVERY;


 


(I)                                     TO EXERCISE ALL OF THE FURTHER RIGHTS,
POWERS, OPTIONS AND PRIVILEGES GRANTED, PROVIDED FOR, OR VESTED IN TRUSTEES
GENERALLY UNDER THE LAWS OF THE STATE WHOSE LAWS ARE APPLICABLE TO THIS TRUST
AGREEMENT, AS PROVIDED IN SECTION 10.5 BELOW, SO THAT THE POWERS CONFERRED UPON
THE TRUSTEE HEREIN SHALL NOT BE IN LIMITATION OF ANY AUTHORITY CONFERRED BY LAW,
BUT SHALL BE IN ADDITION THERETO;


 


(J)                                     TO BORROW MONEY FROM ANY SOURCE
(INCLUDING THE TRUSTEE) AND TO EXECUTE PROMISSORY NOTES, MORTGAGES OR OTHER
OBLIGATIONS AND TO PLEDGE OR MORTGAGE ANY TRUST ASSETS AS SECURITY;


 


(K)                                  TO LEND CERTIFICATES REPRESENTING STOCKS,
BONDS, OR OTHER SECURITIES TO ANY BROKERAGE OR OTHER FIRM SELECTED BY THE
TRUSTEE;


 


(L)                                     TO INSTITUTE, COMPROMISE AND DEFEND
ACTIONS AND PROCEEDINGS; TO PAY OR CONTEST ANY CLAIM; TO SETTLE A CLAIM BY OR
AGAINST THE TRUSTEE BY COMPROMISE, ARBITRATION, OR OTHERWISE; TO RELEASE, IN
WHOLE OR IN PART, ANY CLAIM BELONGING TO THE TRUST TO THE EXTENT THAT THE CLAIM
IS UNCOLLECTIBLE;


 


(M)                               TO USE SECURITIES DEPOSITORIES OR CUSTODIANS
AND TO ALLOW SUCH SECURITIES AS MAY BE HELD BY A DEPOSITORY OR CUSTODIAN TO BE
REGISTERED IN THE NAME OF SUCH DEPOSITORY OR ITS NOMINEE OR IN THE NAME OF SUCH
CUSTODIAN OR ITS NOMINEE;


 


(N)                                 TO INVEST THE TRUST FUND FROM TIME TO TIME
IN ONE OR MORE INVESTMENT FUNDS, WHICH FUNDS SHALL BE REGISTERED UNDER THE
INVESTMENT COMPANY ACT OF 1940; AND


 


(O)                                 TO DO ALL OTHER ACTS NECESSARY OR DESIRABLE
FOR THE PROPER ADMINISTRATION OF THE TRUST FUND, AS IF THE TRUSTEE WERE THE
ABSOLUTE OWNER THEREOF.

 

5

--------------------------------------------------------------------------------


 

However, nothing in this section shall be construed to mean the Trustee assumes
any responsibility for the performance of any investment made by the Trustee in
its capacity as trustee under the operation of this Trust Agreement. 
Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

 

3.3                                 Securities.  Voting or other rights in
securities shall be exercised by the person or entity responsible for directing
such investments, and the Trustee shall have no duty to exercise voting or proxy
or other rights relating to any investment managed or directed by the
Committee.  If any foreign securities are purchased pursuant to the direction of
the Committee, it shall be the responsibility of the person or entity
responsible for directing such investments to advise the Trustee in writing of
any laws or regulations, either foreign or domestic, that apply to such foreign
securities or to the receipt of dividends or interest on such securities.

 

3.4                                 Substitution.  Notwithstanding any provision
of the Plan or the Trust to the contrary, the Company shall at all times have
the power to reacquire the Trust Fund by substituting readily marketable
securities (other than stock, a debt obligation or other security issued by the
Company) and/or cash of an equivalent value as determined by the Trustee in its
sole and absolute discretion and such other property shall, following such
substitution, constitute the Trust Fund.

 

3.5                                 Distributions.

 


(A)                                  THE ESTABLISHMENT OF THE TRUST AND THE
PAYMENT OR DELIVERY TO THE TRUSTEE OF MONEY OR OTHER PROPERTY SHALL NOT VEST IN
ANY PARTICIPANT OR BENEFICIARY ANY RIGHT, TITLE, OR INTEREST IN AND TO ANY
ASSETS OF THE TRUST.  TO THE EXTENT THAT ANY PARTICIPANT OR BENEFICIARY ACQUIRES
THE RIGHT TO RECEIVE PAYMENTS UNDER ANY OF THE PLAN, SUCH RIGHT SHALL BE NO
GREATER THAN THE RIGHT OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY AND SUCH
PARTICIPANT OR BENEFICIARY SHALL HAVE ONLY THE UNSECURED PROMISE OF THE COMPANY
THAT SUCH PAYMENTS SHALL BE MADE.


 


(B)                                 EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
TRUSTEE SHALL MAKE PAYMENTS TO THE PARTICIPANTS AND THEIR BENEFICIARIES IN
ACCORDANCE WITH WRITTEN DIRECTIONS FROM THE COMMITTEE.  THE TRUSTEE, AT THE
DIRECTION OF THE COMMITTEE, MAY MAKE ANY DISTRIBUTION REQUIRED TO BE MADE BY IT
HEREUNDER BY DELIVERING:


 

(I)                         ITS CHECK PAYABLE TO THE PERSON TO WHOM SUCH
DISTRIBUTION IS TO BE MADE, TO SUCH PERSON; OR

 

(II)                      ITS CHECK PAYABLE TO AN INSURER FOR THE BENEFIT OF
SUCH PERSON, TO THE INSURER; OR

 

(III)                   CONTRACTS HELD ON THE LIFE OF THE PARTICIPANT TO WHOM OR
WITH RESPECT TO WHOM THE DISTRIBUTION IS BEING MADE, TO THE PARTICIPANT OR
BENEFICIARY; OR

 

6

--------------------------------------------------------------------------------


 

(IV)                  IF A DISTRIBUTION IS BEING MADE, IN WHOLE OR IN PART, OF
OTHER ASSETS, ASSIGNMENTS OR OTHER APPROPRIATE DOCUMENTS OR CERTIFICATES
NECESSARY TO EFFECT A TRANSFER OF TITLE, TO THE PARTICIPANT OR BENEFICIARY.

 


(C)                                  IF THE PRINCIPAL OF THE TRUST, AND ANY
EARNINGS THEREON, ARE NOT SUFFICIENT TO MAKE PAYMENTS OF BENEFITS IN ACCORDANCE
WITH THE TERMS OF THE PLAN, THE COMPANY SHALL MAKE THE BALANCE OF EACH SUCH
PAYMENT AS IT FALLS DUE.  THE TRUSTEE SHALL NOTIFY THE COMPANY WHEN PRINCIPAL
AND EARNINGS ARE NOT SUFFICIENT.


 


(D)                                 THE COMPANY MAY MAKE PAYMENT OF BENEFITS
DIRECTLY TO PARTICIPANTS OR THEIR BENEFICIARIES AS THEY BECOME DUE UNDER THE
TERMS OF THE PLAN. THE COMPANY SHALL NOTIFY THE TRUSTEE OF ITS DECISION TO MAKE
PAYMENT OF BENEFITS DIRECTLY PRIOR TO THE TIME AMOUNTS ARE PAYABLE TO
PARTICIPANTS OR THEIR BENEFICIARIES.


 


(E)                                  THE TRUSTEE SHALL MAKE PROVISION FOR THE
REPORTING AND WITHHOLDING OF ANY FEDERAL, STATE OR LOCAL TAXES THAT MAY BE
REQUIRED TO BE WITHHELD WITH RESPECT TO THE PAYMENT OF BENEFITS PURSUANT TO THE
TERMS OF THE PLAN AND SHALL PAY AMOUNTS WITHHELD TO THE APPROPRIATE TAXING
AUTHORITIES OR DETERMINE THAT SUCH AMOUNTS HAVE BEEN REPORTED, WITHHELD AND PAID
BY THE COMPANY.


 


(F)                                    PAYMENTS BY THE TRUSTEE SHALL BE
DELIVERED OR MAILED TO ADDRESSES SUPPLIED BY THE COMMITTEE AND THE TRUSTEE’S
OBLIGATION TO MAKE SUCH PAYMENTS SHALL BE SATISFIED UPON SUCH DELIVERY OR
MAILING.  THE TRUSTEE SHALL HAVE NO OBLIGATION TO DETERMINE THE IDENTITY OF
PERSONS ENTITLED TO BENEFITS OR THEIR MAILING ADDRESSES.


 


(G)                                 THE ENTITLEMENT OF A PARTICIPANT OR HIS OR
HER BENEFICIARIES TO BENEFITS UNDER THE PLAN SHALL BE DETERMINED BY THE COMPANY
OR SUCH PARTY AS IT SHALL DESIGNATE UNDER THE PLAN, AND ANY CLAIM FOR SUCH
BENEFITS SHALL BE CONSIDERED AND REVIEWED UNDER THE PROCEDURES SET OUT IN THE
PLAN.


 

3.6                                 Trustee Responsibility Regarding Payments on
Insolvency.

 


(A)                                  THE TRUSTEE SHALL CEASE PAYMENT OF BENEFITS
TO PARTICIPANTS AND THEIR BENEFICIARIES IF THE COMPANY IS INSOLVENT. THE COMPANY
SHALL BE CONSIDERED “INSOLVENT” FOR PURPOSES OF THIS TRUST AGREEMENT IF:


 

(I)                         THE COMPANY IS UNABLE TO PAY ITS DEBTS AS THEY
BECOME DUE, OR

 

(II)                      THE COMPANY IS SUBJECT TO A PENDING PROCEEDING AS A
DEBTOR UNDER THE UNITED STATES BANKRUPTCY CODE.

 


(B)                                 AT ALL TIMES DURING THE CONTINUANCE OF THIS
TRUST, AS PROVIDED IN SECTION 1.3 ABOVE, THE PRINCIPAL AND INCOME OF THE TRUST
SHALL BE SUBJECT TO CLAIMS OF THE GENERAL CREDITORS OF THE COMPANY UNDER FEDERAL
AND STATE LAW AS SET FORTH BELOW:

 

7

--------------------------------------------------------------------------------


 

(I)                         THE BOARD AND THE CEO OF THE COMPANY SHALL HAVE THE
DUTY TO INFORM THE TRUSTEE IN WRITING OF THE COMPANY’S INSOLVENCY.  IF A PERSON
CLAIMING TO BE A CREDITOR OF THE COMPANY ALLEGES IN WRITING TO THE TRUSTEE THAT
THE COMPANY HAS BECOME INSOLVENT, THE TRUSTEE SHALL DETERMINE WHETHER THE
COMPANY IS INSOLVENT AND, PENDING SUCH DETERMINATION, THE TRUSTEE SHALL
DISCONTINUE PAYMENT OF BENEFITS TO THE PARTICIPANTS OR THEIR BENEFICIARIES.  THE
TRUSTEE MAY CONCLUSIVELY RELY ON ANY DETERMINATION IT RECEIVES FROM THE BOARD OR
THE CEO OF THE COMPANY WITH RESPECT TO THE INSOLVENCY OF THE COMPANY.

 

(II)                      UNLESS THE TRUSTEE HAS ACTUAL KNOWLEDGE OF THE
COMPANY’S INSOLVENCY, OR HAS RECEIVED NOTICE FROM THE COMPANY, OR A PERSON
CLAIMING TO BE A CREDITOR ALLEGING THAT THE COMPANY IS INSOLVENT, THE TRUSTEE
SHALL HAVE NO DUTY TO INQUIRE WHETHER THE COMPANY IS INSOLVENT.  THE TRUSTEE MAY
IN ALL EVENTS RELY ON SUCH EVIDENCE CONCERNING THE COMPANY’S SOLVENCY AS MAY BE
FURNISHED TO THE TRUSTEE AND THAT PROVIDES THE TRUSTEE WITH A REASONABLE BASIS
FOR MAKING A DETERMINATION CONCERNING THE COMPANY’S SOLVENCY.  IN THIS REGARD,
THE TRUSTEE MAY RELY UPON A LETTER FROM THE COMPANY’S AUDITORS AS TO THE
COMPANY’S FINANCIAL STATUS.

 

(III)                   IF AT ANY TIME THE TRUSTEE HAS DETERMINED THAT THE
COMPANY IS INSOLVENT, THE TRUSTEE SHALL DISCONTINUE PAYMENTS TO THE PARTICIPANTS
OR THEIR BENEFICIARIES AND SHALL HOLD THE ASSETS OF THE TRUST FOR THE BENEFIT OF
THE COMPANY’S GENERAL CREDITORS.  NOTHING IN THIS TRUST AGREEMENT SHALL IN ANY
WAY DIMINISH ANY RIGHTS OF PARTICIPANTS OR THEIR BENEFICIARIES TO PURSUE THEIR
RIGHTS AS GENERAL CREDITORS OF THE COMPANY WITH RESPECT TO BENEFITS DUE UNDER
THE PLAN OR OTHERWISE.

 

(IV)                  THE TRUSTEE SHALL RESUME THE PAYMENT OF BENEFITS TO
PARTICIPANTS OR THEIR BENEFICIARIES IN ACCORDANCE WITH THIS ARTICLE 3 OF THIS
TRUST AGREEMENT ONLY AFTER THE TRUSTEE HAS DETERMINED THAT THE COMPANY IS NOT
INSOLVENT (OR IS NO LONGER INSOLVENT).

 


(C)                                  PROVIDED THAT THERE ARE SUFFICIENT ASSETS,
IF THE TRUSTEE DISCONTINUES THE PAYMENT OF BENEFITS FROM THE TRUST PURSUANT TO
SECTION 3.6(B) HEREOF AND SUBSEQUENTLY RESUMES SUCH PAYMENTS, THE FIRST PAYMENT
FOLLOWING SUCH DISCONTINUANCE SHALL INCLUDE THE AGGREGATE AMOUNT OF ALL PAYMENTS
DUE TO PARTICIPANTS OR THEIR BENEFICIARIES UNDER THE TERMS OF THE PLAN FOR THE
PERIOD OF SUCH DISCONTINUANCE, LESS THE AGGREGATE AMOUNT OF ANY PAYMENTS MADE TO
PARTICIPANTS OR THEIR BENEFICIARIES BY THE COMPANY IN LIEU OF THE PAYMENTS
PROVIDED FOR HEREUNDER DURING ANY SUCH PERIOD OF DISCONTINUANCE. THE COMMITTEE
SHALL INSTRUCT THE TRUSTEE AS TO SUCH AMOUNTS.

 

8

--------------------------------------------------------------------------------


 

3.7                                 Costs of Administration.  The Trustee is
authorized to incur reasonable obligations in connection with the administration
of the Trust, including attorneys’ fees, Administrator fees, other
administrative fees and appraisal fees, provided however, that attorneys’ fees
shall be as authorized and approved by the Company.  Such obligations shall be
paid by the Company.  The Trustee is authorized to pay such amounts from the
Trust Fund if the Company fails to pay them within sixty (60) days of
presentation of a statement of the amounts due.

 

3.8                                 Trustee Compensation and Expenses.  The
Trustee shall be entitled to reasonable compensation for its services as from
time to time agreed upon between the Trustee and the Company as set forth in
Exhibit A, hereunder.  If the Trustee and the Company fail to agree upon a
compensation, the Trustee shall be entitled to compensation at a rate equal to
the rate charged by the Trustee for similar services rendered by it during the
current fiscal year for other trusts similar to this Trust.  Subject to
Section 3.7, the Trustee shall be entitled to reimbursement for expenses
incurred by it in the performance of its duties as the Trustee, including
reasonable fees for legal counsel.  The Trustee’s compensation and expenses
shall be paid by the Company.  The Trustee is authorized to withdraw such
amounts from the Trust Fund if the Company fail to pay them within sixty
(60) days of presentation of a statement of the amounts due.

 

3.9                                 Professional Advice.  The Company 
specifically acknowledge that the Trustee and/or the Administrator may find it
desirable or expedient to retain legal counsel (who may also be legal counsel
for the Company generally) or other professional advisors to advise it in
connection with the exercise of any duty under this Trust Agreement, including,
but not limited to, any matter relating to or following the Insolvency of the
Company.  The Trustee and/or Administrator shall be fully protected in acting
upon the advice of such legal counsel or advisors.

 

3.10                           Payment on Court Order.  To the extent permitted
by law, the Trustee is authorized to make any payments directed by court order
in any action in which the Trustee has been named as a party.  The Trustee is
not obligated to defend actions in which the Trustee is named, but shall notify
the Company or Committee of any such action and may tender defense of the action
to the Company, Committee, Participant or Beneficiary whose interest is
affected.  Subject to Section 3.7, the Trustee may in its discretion defend any
action in which the Trustee is named, and any expenses incurred by the Trustee
shall be paid by the Company.  The Trustee is authorized to pay such amounts
from the Trust Fund if the Company fails to pay them within sixty (60) days of
presentation of a statement of the amounts due.

 

3.11                           Protective Provisions.  Notwithstanding any other
provision contained in this Trust Agreement to the contrary, the Trustee shall
have no obligation to (i) determine the existence of any conversion, redemption,
exchange, subscription or other right relating to any securities purchased of
which notice was given prior to the purchase of such securities and shall have
no obligation to exercise any such right unless the Trustee is advised in
writing by the Committee both of the existence of the right and the desired
exercise thereof within a reasonable time prior to the expiration of the right
to exercise, or (ii) advance any funds to the Trust.  Furthermore, the Trustee
is not a party to the Plan.

 

9

--------------------------------------------------------------------------------


 

3.12                           Indemnifications.

 


(A)                                  THE COMPANY SHALL INDEMNIFY AND HOLD THE
TRUSTEE HARMLESS FROM AND AGAINST ALL LOSS OR LIABILITY (INCLUDING EXPENSES AND
REASONABLE ATTORNEYS’ FEES) TO WHICH IT MAY BE SUBJECT BY REASON OF ITS
EXECUTION OF ITS DUTIES UNDER THIS TRUST, OR BY REASON OF ANY ACTS TAKEN IN GOOD
FAITH IN ACCORDANCE WITH ANY DIRECTIONS, OR ACTS OMITTED IN GOOD FAITH DUE TO
ABSENCE OF DIRECTIONS, FROM THE COMPANY, THE COMMITTEE OR A PARTICIPANT, UNLESS
SUCH LOSS OR LIABILITY IS DUE TO THE TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THE INDEMNITY DESCRIBED HEREIN SHALL BE PROVIDED BY THE COMPANY.


 


(B)                                 IN THE EVENT THAT THE TRUSTEE IS NAMED AS A
DEFENDANT IN A LAWSUIT OR PROCEEDING INVOLVING ONE OR MORE OF THE PLAN OR THE
TRUST FUND, THE TRUSTEE SHALL BE ENTITLED TO RECEIVE ON A CURRENT BASIS THE
INDEMNITY PAYMENTS PROVIDED FOR IN THIS SECTION, PROVIDED HOWEVER THAT IF THE
FINAL JUDGMENT ENTERED IN THE LAWSUIT OR PROCEEDING HOLDS THAT THE TRUSTEE IS
GUILTY OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT TO THE TRUST FUND,
THE TRUSTEE SHALL BE REQUIRED TO REFUND THE INDEMNITY PAYMENTS THAT IT HAS
RECEIVED.


 


(C)                                  ALL RELEASES AND INDEMNITIES PROVIDED IN
THIS TRUST AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS TRUST AGREEMENT.


 


ARTICLE 4
INSURANCE CONTRACTS


 

4.1                                 Types of Contracts.  To the extent that the
Trustee is directed by the Committee to invest part or all of the Trust Fund in
insurance contracts, the type and amount thereof shall be specified by the
Committee.  The Trustee shall be under no duty to make inquiry as to the
propriety of the type or amount so specified.

 

4.2                                 Ownership.  Each insurance contract issued
shall provide that the Trustee shall be the owner thereof with the power to
exercise all rights, privileges, options and elections granted by or permitted
under such contract or under the rules of the insurer.  The exercise by the
Trustee of any incidents of ownership under any contract shall be subject to the
direction of the Committee.

 

4.3                                 Restrictions on Trustee’s Rights.  The
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.  Despite the foregoing, the
Trustee may if directed (i) loan to the Company the proceeds of any borrowing
against an insurance policy held in the Trust Fund or (ii) assign all, or any
portion, of a policy to the Company if under other provisions of this Trust
Agreement the Company is entitled to receive assets from the Trust.

 

10

--------------------------------------------------------------------------------


 

4.4                                 Trustee’s Duties.  The Trustee shall have no
duty or obligation with respect to any insurance policy held by the Trust except
the safekeeping of the policy, until, in accordance with directions received by
the Trustee from the Committee, (i) the policy becomes due and payable upon the
death of the insured to the Trust, as beneficiary under the policy, and the
proceeds thereof become distributable from the Trust, or (ii) the policy is
terminated or there is a withdrawal or loan from the policy or the policy is
distributed in kind.  The Trustee shall have not responsibility for the validity
of any insurance policy held by the Trust, nor shall the Trustee be liable for
the performance or financial strength of any insurance company issuing any such
policy.  The Trustee shall assume no responsibility for the ongoing performance
or performance rating of any insurance policy held by the Trust or any insurance
company issuing any such policy.

 


ARTICLE 5
TRUSTEE’S ACCOUNTS


 

5.1                                 Records.  The Trustee shall maintain
accurate records and detailed accounts of all investments, receipts,
disbursements and other transactions hereunder.  Such records shall be available
at all reasonable times for inspection by the Company or its authorized
representative.  The Trustee, at the direction of the Committee, shall submit to
the Committee and to any insurer such valuations, reports or other information
as the Committee may reasonably require and, in the absence of fraud or bad
faith, the valuation of the Trust Fund by the Trustee shall be conclusive.

 

5.2                                 Annual Accounting; Final Accounting.

 


(A)                                  WITHIN SIXTY (60) DAYS FOLLOWING THE END OF
EACH PLAN YEAR AND WITHIN SIXTY (60) DAYS AFTER THE REMOVAL OR RESIGNATION OF
THE TRUSTEE OR THE TERMINATION OF THE TRUST, THE TRUSTEE SHALL FILE WITH THE
COMMITTEE A WRITTEN ACCOUNT SETTING FORTH A DESCRIPTION OF ALL PROPERTIES
PURCHASED AND SOLD, ALL RECEIPTS, DISBURSEMENTS AND OTHER TRANSACTIONS EFFECTED
BY IT DURING THE PLAN YEAR OR, IN THE CASE OF REMOVAL, RESIGNATION OR
TERMINATION, SINCE THE CLOSE OF THE PREVIOUS PLAN YEAR, AND LISTING THE
PROPERTIES HELD IN THE TRUST FUND AS OF THE LAST DAY OF THE PLAN YEAR OR OTHER
PERIOD AND INDICATING THEIR VALUES.  SUCH VALUES SHALL BE EITHER COST OR MARKET
AS DIRECTED BY THE COMMITTEE IN ACCORDANCE WITH THE TERMS OF THE PLAN.


 


(B)                                 THE COMMITTEE MAY APPROVE SUCH ACCOUNT
EITHER BY WRITTEN NOTICE OF APPROVAL DELIVERED TO THE TRUSTEE OR BY ITS FAILURE
TO EXPRESS WRITTEN OBJECTION TO SUCH ACCOUNT DELIVERED TO THE TRUSTEE WITHIN
SIXTY (60) DAYS AFTER THE DATE OF WHICH SUCH ACCOUNT WAS DELIVERED TO THE
COMMITTEE.


 


(C)                                  THE APPROVAL BY THE COMMITTEE OF AN
ACCOUNTING SHALL BE BINDING AS TO ALL MATTERS EMBRACED IN SUCH ACCOUNTING ON ALL
PARTIES TO THIS TRUST AGREEMENT AND ON ALL PARTICIPANTS AND BENEFICIARIES, TO
THE SAME EXTENT AS IF SUCH ACCOUNTING HAD BEEN SETTLED BY A JUDGMENT OR DECREE
OF A COURT OF COMPETENT JURISDICTION IN WHICH THE TRUSTEE, THE COMMITTEE, THE
COMPANY AND ALL

 

11

--------------------------------------------------------------------------------


 

persons having or claiming any interest in the Plan or the Trust Fund were made
parties.

 


(D)                                 DESPITE THE FOREGOING, NOTHING CONTAINED IN
THIS TRUST AGREEMENT SHALL DEPRIVE THE TRUSTEE OF THE RIGHT TO HAVE AN
ACCOUNTING JUDICIALLY SETTLED, IF THE TRUSTEE, IN THE TRUSTEE’S SOLE DISCRETION,
DESIRES SUCH A SETTLEMENT.


 

5.3                                 Valuation.  The assets of the Trust Fund
shall be valued at their respective fair market values on the date of valuation,
as determined by the Trustee based upon such sources of information as it may
deem reliable, including, but not limited to, stock market quotations,
statistical valuation services, newspapers of general circulation, financial
publications, advice from investment counselors, brokerage firms or insurance
companies, or any combination of sources.  The Committee shall instruct the
Trustee as to the value of assets for which market values are not readily
obtainable by the Trustee.  If the Committee fails to provide such values, the
Trustee may take whatever action it deems reasonable, including employment of
attorneys, appraisers, life insurance companies or other professionals, the
expense of which shall be an expense of administration of the Trust Fund and
payable by the Company.  The Trustee may rely upon information from the Company,
the Committee, appraisers or other sources and shall not incur any liability for
an inaccurate valuation based in good faith upon such information.

 

5.4                                 Delegation of Duties.  The Company or the
Committee, or both, may at any time employ the Trustee as their agent to perform
any act, keep any records or accounts and make any computations that are
required of the Company or the Committee by this Trust Agreement or the Plan. 
The Trustee may be compensated for such employment and such employment shall not
be deemed to be contrary to the Trust.  Nothing done by the Trustee as such
agent shall change or increase its responsibility or liability as Trustee
hereunder.

 


ARTICLE 6
RESIGNATION OR REMOVAL OF TRUSTEE


 

6.1                                 Resignation; Removal.  The Trustee may
resign at any time by written notice to the Company, which shall be effective
sixty (60) days after receipt of such notice unless the Company and the Trustee
agree otherwise.  The Trustee may be removed by the Company on sixty (60) days
notice or upon shorter notice accepted by the Trustee.

 

6.2                                 Successor Trustee.  If the Trustee resigns
or is removed, a successor shall be appointed by the Company, in accordance with
this Section, by the effective date of the resignation or removal under
Section 6.1 above.  The successor shall be a bank, trust company, or similar
independent third party that is granted corporate trustee powers under state
law.  If no such appointment has been made, the Trustee may apply to a court of
competent jurisdiction for appointment of a successor or for instructions.  All
expenses of the Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.

 

12

--------------------------------------------------------------------------------


 

6.3                                 Settlement of Accounts.  Upon resignation or
removal of the Trustee and appointment of a successor Trustee, all assets shall
subsequently be transferred to the successor Trustee.  The transfer shall be
completed within ninety (90) days after receipt of notice of resignation,
removal or transfer, unless the Company extends the time limit.  Upon the
transfer of the assets, the successor Trustee shall succeed to all of the powers
and duties given to the Trustee in this Trust Agreement.  The resigning or
removed Trustee shall render to the Committee an account in the form and manner
and at the time prescribed in Section 5.2.  The approval of such accounting and
discharge of the Trustee shall be as provided in such Section.

 


ARTICLE 7
CONTROVERSIES, LEGAL ACTIONS AND COUNSEL


 

7.1                                 Controversy.  If any controversy arises with
respect to the Trust, the Trustee shall take action as directed by the Committee
or, in the absence of such direction, as it deems advisable, whether by legal
proceedings, compromise or otherwise.  The Trustee may retain the funds or
property involved without liability pending settlement of the controversy.  The
Trustee shall be under no obligation to take any legal action of whatever nature
unless there shall be sufficient property in the Trust to indemnify the Trustee
with respect to any expenses or losses to which it may be subjected.

 

7.2                                 Joinder of Parties.  In any action or other
judicial proceedings affecting the Trust, it shall be necessary to join as
parties the Trustee, the Committee and the Company.  No Participant or other
person shall be entitled to any notice or service of process.  Any judgment
entered in such a proceeding or action shall be binding on all persons claiming
under the Trust.  Nothing in this Trust Agreement shall be construed as to
deprive a Participant or Beneficiary of his or her right to seek adjudication of
his or her rights by administrative process or by a court of competent
jurisdiction.

 

7.3                                 Employment of Counsel.  The Trustee may
consult with legal counsel (who may be counsel for the Company) and shall be
fully protected with respect to any action taken or omitted by it in good faith
pursuant to the advice of counsel.

 


ARTICLE 8
INSURERS


 

8.1                                 Insurer Not a Party.  No insurer shall be
deemed to be a party to the Trust and an insurer’s obligations shall be measured
and determined solely by the terms of contracts and other agreements executed by
it.

 

8.2                                 Authority of Trustee.  An insurer shall
accept the signature of the Trustee to any documents or papers executed in
connection with such contracts.  The signature of the Trustee shall be
conclusive proof to the insurer that the person on whose life an application is
being made is eligible to have a contract issued on his or her life and is
eligible for a contract of the type and amount requested.

 

13

--------------------------------------------------------------------------------


 

8.3                                 Contract Ownership.  An insurer shall deal
with the Trustee as the sole and absolute owner of any insurance contracts and
shall have no obligation to inquire whether any action or failure to act on the
part of the Trustee is in accordance with or authorized by the terms of the Plan
or this Trust Agreement.

 

8.4                                 Limitation of Liability.  An insurer shall
be fully discharged from any and all liability for any action taken or any
amount paid in accordance with the direction of the Trustee and shall have no
obligation to see to the proper application of the amounts so paid.  An insurer
shall have no liability for the operation of the Trust or the Plan, whether or
not in accordance with their terms and provisions.

 

8.5                                 Change of Trustee.  An insurer shall be
fully discharged from any and all liability for dealing with a party or parties
indicated on its records to be the Trustee until such time as it shall receive
at its home office written notice of the appointment and qualification of a
successor Trustee.

 


ARTICLE 9
AMENDMENT AND TERMINATION


 

9.1                                 Amendment.  Subject to the limitations set
forth in this Section 9.1, this Trust Agreement may be amended by a written
instrument executed by the Trustee and the Company.  Notwithstanding the
foregoing, no such amendment shall conflict with the terms of the Plan or shall
make the Trust revocable after it has become irrevocable in accordance with
Section 1.3 above.  Any amendment, change or modification shall be subject to
the following rules:

 


(A)                                  GENERAL RULE.  SUBJECT TO SECTIONS 9.1(B),
(C) AND (D) BELOW, THIS TRUST AGREEMENT MAY BE AMENDED:


 

(I)                         BY THE COMPANY AND THE TRUSTEE, PROVIDED, HOWEVER,
THAT IF AN AMENDMENT WOULD IN ANY WAY ADVERSELY AFFECT THE RIGHTS ACCRUED UNDER
THE PLAN IN THE TRUST FUND BY ANY PARTICIPANT OR BENEFICIARY, EACH AND EVERY
PARTICIPANT AND BENEFICIARY WHOSE RIGHTS IN THE TRUST FUND WOULD BE ADVERSELY
AFFECTED MUST CONSENT TO THE AMENDMENT BEFORE THIS TRUST AGREEMENT MAY BE SO
AMENDED; AND

 

(II)                      BY THE COMPANY AND THE TRUSTEE AS MAY BE NECESSARY TO
COMPLY WITH LAWS WHICH WOULD OTHERWISE RENDER THE TRUST VOID, VOIDABLE OR
INVALID IN WHOLE OR IN PART.

 


(B)                                 LIMITATION.  NOTWITHSTANDING THAT AN
AMENDMENT MAY BE PERMISSIBLE UNDER SECTION 9.1(A) ABOVE, THIS TRUST AGREEMENT
SHALL NOT BE AMENDED BY AN AMENDMENT THAT WOULD:


 

(I)                         CAUSE ANY OF THE ASSETS OF THE TRUST TO BE USED FOR
OR DIVERTED TO PURPOSES OTHER THAN FOR THE EXCLUSIVE BENEFIT OF PARTICIPANTS AND
BENEFICIARIES AS SET FORTH IN THE PLAN, EXCEPT AS IS REQUIRED TO SATISFY THE
CLAIMS OF THE COMPANY’S GENERAL CREDITORS; OR

 

14

--------------------------------------------------------------------------------


 

(II)                      BE INCONSISTENT WITH THE TERMS OF THE PLAN, INCLUDING
THE TERMS OF THE PLAN REGARDING TERMINATION, AMENDMENT OR MODIFICATION OF THE
PLAN.

 


(C)                                  WRITING AND CONSENT.  ANY AMENDMENT TO THIS
TRUST AGREEMENT SHALL BE SET FORTH IN WRITING AND SIGNED BY THE COMPANY AND THE
TRUSTEE AND, IF CONSENT OF ANY PARTICIPANT OR BENEFICIARY IS REQUIRED UNDER
SECTION 9.1(A), THE PARTICIPANT OR BENEFICIARY WHOSE CONSENT IS REQUIRED.  ANY
AMENDMENT MAY BE CURRENT, RETROACTIVE OR PROSPECTIVE, IN EACH CASE AS PROVIDED
THEREIN.


 


(D)                                 THE COMPANY AND TRUSTEE.  IN CONNECTION WITH
THE EXERCISE OF THE RIGHTS UNDER THIS SECTION 9.1, THE TRUSTEE SHALL HAVE NO
RESPONSIBILITY TO DETERMINE WHETHER ANY PROPOSED AMENDMENT COMPLIES WITH THE
TERMS AND CONDITIONS SET FORTH IN SECTIONS 9.1(A) AND (B) ABOVE AND MAY
CONCLUSIVELY RELY ON THE DIRECTIONS OF THE COMMITTEE WITH RESPECT THERETO.


 


(E)                                  TAXATION.  THIS TRUST AGREEMENT SHALL NOT
BE AMENDED, ALTERED, CHANGED OR MODIFIED IN A MANNER THAT WOULD CAUSE THE
PARTICIPANTS AND/OR BENEFICIARIES UNDER THE PLAN TO BE TAXED ON THE BENEFITS
UNDER THE PLAN IN A YEAR OTHER THAN THE YEAR OF ACTUAL RECEIPT OF BENEFITS.


 

9.2                                 Final Termination.  The Trust shall not
terminate until the date on which Participants and their Beneficiaries are no
longer entitled to benefits pursuant to the terms of the Plan, and on such date
the Trust shall terminate.  Upon termination of the Trust, any assets remaining
in the Trust shall be returned to the Company.  Such remaining assets shall be
paid by the Trustee to the Company in such amounts and in the manner instructed
by the Company, whereupon the Trustee shall be released and discharged from all
obligations hereunder.  From and after the date of termination and until final
distribution of the Trust Fund, the Trustee shall continue to have all of the
powers provided herein as are necessary or expedient for the orderly liquidation
and distribution of the Trust Fund.

 


ARTICLE 10
MISCELLANEOUS


 

10.1                           Taxes.  The Company shall from time to time pay
taxes of any and all kinds whatsoever that at any time are lawfully levied or
assessed upon or become payable in respect of the Trust Fund, the income or any
property forming a part thereof, or any security transaction pertaining
thereto.  To the extent that any taxes lawfully levied or assessed upon the
Trust Fund are not paid by the Company, the Trustee shall have the power to pay
such taxes out of the Trust Fund and shall seek reimbursement from the Company. 
Prior to making any payment, the Trustee may require such releases or other
documents from any lawful taxing authority as it shall deem necessary.  The
Trustee shall contest the validity of taxes in any manner deemed appropriate by
the Company or its counsel, but at the Company’s  expense, and only if it has
received an indemnity bond or other security satisfactory to it to pay any such
expenses.  The Trustee (i) shall not be liable for any nonpayment of tax when it
distributes an interest hereunder on directions from the Committee, and
(ii) shall have no obligation to prepare or file any tax return on behalf of the
Trust Fund, any such

 

15

--------------------------------------------------------------------------------


 

return being the sole responsibility of the Committee.  The Trustee shall
cooperate with the Committee in connection with the preparation and filing of
any such return.

 

10.2                           Third Persons.  All persons dealing with the
Trustee are released from inquiring into the decisions or authority of the
Trustee and from seeing to the application of any moneys, securities or other
property paid or delivered to the Trustee.

 

10.3                           Nonassignability; Nonalienation.  Benefits
payable to Participants and their Beneficiaries under this Trust Agreement may
not be anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process.

 

10.4                           The Plan.  The Trust and the Plan are parts of a
single, integrated employee benefit plan system and shall be construed
together.  In the event of any conflict between the terms of this Trust
Agreement and the agreement that constitutes the Plan, such conflict shall be
resolved in favor of this Trust Agreement.

 

10.5                           Applicable Law.  Except to the extent, if any,
preempted by ERISA, this Trust Agreement shall be governed by and construed in
accordance with the internal laws of Massachusetts.  Any provision of this Trust
Agreement prohibited by law shall be ineffective to the extent of any such
prohibition, without invalidating the remaining provisions hereof.

 

10.6                           Notices and Directions.  Whenever a notice or
direction is given by the Committee to the Trustee, it shall be in the form
required by Section 2.1.  Actions by the Company shall be by the Board or a duly
authorized officer, with such actions certified to the Trustee by an
appropriately certified copy of the action taken.  The Trustee shall be
protected in acting upon any such notice, resolution, order, certificate or
other communication believed by it to be genuine and to have been signed by the
proper party or parties.

 

10.7                           Successors and Assigns.  This Trust Agreement
shall be binding upon and inure to the benefit of the Company and the Trustee
and their respective successors and assigns.

 

10.8                           Gender and Number.  Words used in the masculine
shall apply to the feminine where applicable, and when the context requires, the
plural shall be read as the singular and the singular as the plural.

 

10.9                           Headings.  Headings in this Trust Agreement are
inserted for convenience of reference only and any conflict between such
headings and the text shall be resolved in favor of the text.

 

10.10                     Counterparts.  This Trust Agreement may be executed in
an original and any number of counterparts, each of which shall be deemed to be
an original of one and the same instrument.

 

16

--------------------------------------------------------------------------------


 

10.11                     Beneficial Interest.  The Company is the true
beneficiary hereunder in that the payment of benefits, directly or indirectly to
or for a Participant or Beneficiary by the Trustee, is in satisfaction of the
Company’s liability therefore under the Plan.  Nothing in this Trust Agreement
shall establish any beneficial interest in any person other than the Company.

 

10.12                     The Trust and Plan.  This Trust, the Plan and each
Participant’s Plan Agreement are part of and constitute a single, integrated
employee benefit plan and trust, shall be construed together as the entire
agreement between the Company, the Trustee, the Participants and the
Beneficiaries with regard to the subject matter thereof, and shall supersede all
previous negotiations, agreements and commitments with respect thereto.

 

10.13                     Effective Date.  The effective date of this Trust
Agreement, as amended and restated, shall be January 1, 2005.

 

IN WITNESS WHEREOF, the Company and the Trustee have signed this Trust Agreement
as of the date first written above.

 

TRUSTEE:

THE COMPANY:

 

 

Eastern Bank

The J. Jill Group, Inc.

 

 

By:

/s/ DAVID R. SAWYER

 

By:

/s/ OLGA L. CONLEY

 

 

 

Title:

David R. Sawyer, VP

 

Title:

EVP/CAO & CFO

 

 

Eastern Bank, TTEE

 

 

 

 

 

17

--------------------------------------------------------------------------------

 